              Case 18-03088-5-DMW                          Doc 40 Filed 01/06/19 Entered 01/06/19 13:37:08                            Page 1 of 2

Fill in this information to identify your case:

Debtor 1           Robert S. Stockham III
                  __________________________________________________________________
                    First Name               Middle Name               Last Name

Debtor 2            ________________________________________________________________
(Spouse, if filing) First Name               Middle Name               Last Name


United States Bankruptcy Court for the: Eastern District
                                        __________       of North
                                                      District      Carolina
                                                               of __________

Case number          18-03088-5-DMW
                    ___________________________________________                                                                            Check if this is an
 (If known)                                                                                                                                   amended filing



  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                         12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
   creditors have claims secured by your property, or
   you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

    Part 1:          List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.

           Identify the creditor and the property that is collateral                What do you intend to do with the property that   Did you claim the property
                                                                                    secures a debt?                                   as exempt on Schedule C?

          Creditor’s
                           CIT Bank, N.A.                                           Surrender the property.                           No
          name:
                                                                                    Retain the property and redeem it.               ✔ Yes
                                                                                                                                      
         Description of          8225 Coosa Ct.                                     Retain the property and enter into a
         property                Raleigh, NC 27616                                    Reaffirmation Agreement.
         securing debt:
                                                                                   ✔ Retain the property and [explain]: __________
                                                                                   
                                                                                      Reinstate loan by payment or mod
                                                                                      ______________________________________

  
         Creditor’s
                           Internal Revenue Service                                 Surrender the property.                           No
         name:
                                                                                    Retain the property and redeem it.               ✔ Yes
                                                                                                                                      
         Description of          Personal Property and                              Retain the property and enter into a
         property                8225 Coosa Ct.
         securing debt:                                                               Reaffirmation Agreement.
                                 Raleigh, NC 27616
                                                                                   
                                                                                   ✔ Retain the property and [explain]: __________
                                                                                                                        Resolve
                                                                                      pursuant to applicable tax law
                                                                                      ______________________________________
  
         Creditor’s
                           Lendmark Financial Services
                                                                                    Surrender the property.                           No
         name:
                                                                                    Retain the property and redeem it.               ✔ Yes
                                                                                                                                      
         Description of          1999 Lexus GS300                                  
                                                                                   ✔ Retain the property and enter into a
         property
         securing debt:                                                               Reaffirmation Agreement.
                                                                                    Retain the property and [explain]: __________
                                                                                      ______________________________________

         Creditor’s
                           Riverside Community Association
                                                                                    Surrender the property.                           No
         name:
                                                                                    Retain the property and redeem it.               ✔ Yes
                                                                                                                                      
         Description of          8225 Coosa Ct.                                     Retain the property and enter into a
         property                Raleigh, NC 27616
         securing debt:                                                               Reaffirmation Agreement.
                                                                                   
                                                                                   ✔ Retain the property and [explain]: __________
                                                                                                                        satisfy
                                                                                      lien by payment
                                                                                      ______________________________________


  Official Form 108                            Statement of Intention for Individuals Filing Under Chapter 7                                  page 1
            Case 18-03088-5-DMW                         Doc 40 Filed 01/06/19 Entered 01/06/19 13:37:08                               Page 2 of 2

 Debtor 1            Robert S. Stockham III
                    ______________________________________________________                                                 18-03088-5-DMW
                                                                                                    Case number (If known)_____________________________________
                    First Name          Middle Name     Last Name




   Part 2:          List Your Unexpired Personal Property Leases

   For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
   fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
   ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

        Describe your unexpired personal property leases                                                                    Will the lease be assumed?

       Lessor’s name:                                                                                                      No
                                                                                                                            Yes
       Description of leased
       property:


       Lessor’s name:                                                                                                      No
                                                                                                                            Yes
       Description of leased
       property:


       Lessor’s name:                                                                                                      No
       Description of leased                                                                                                Yes
       property:


       Lessor’s name:                                                                                                      No
                                                                                                                            Yes
       Description of leased
       property:


       Lessor’s name:                                                                                                      No
                                                                                                                            Yes
       Description of leased
       property:


       Lessor’s name:                                                                                                      No
                                                                                                                            Yes
       Description of leased
       property:
  
       Lessor’s name:                                                                                                      No
                                                                                                                            Yes
       Description of leased
       property:




  Part 3:           Sign Below



     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.



   /s/ Robert S. Stockham III
       ___________________________________________                     ___________________________________________
       Signature of Debtor 1                                             Signature of Debtor 2

            12/08/2018
       Date _________________                                            Date _________________
             MM /     DD     /   YYYY                                         MM /   DD /   YYYY




Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                          page 2
